Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment submitted on July 14, 2022 in response to the Office action mailed on April 18, 2022 (“the previous OA”) have been fully considered. 
In view of applicant’s amendment, the objection to claims 1 and 14 as set forth in the previous OA is withdrawn. 
In view of applicant’s amendment, the rejection of claims 6-9 and 11-13 is withdrawn. 
The rejection of claims 1-9, 11, 12, and 14 under 35 USC 103 as being unpatentable over Fink, Ralf et al. (EP1213306A2-machine translation) (“Fink”)  in view of Melnikova et al. (US 20160333233 A1) and as evidence by (a) Technical Information Sheet of Palamoll® 652 from BASF and (b) Kubler et al. (US 20100316861 A1), is modified in view of newly added claims 19 and 20.  English translation of Fink is attached with the OA. 
In view of applicant’s amendment, new claim objection is made.  Further, in view of applicant’s amendment, new rejections under 35 USC 112(a) and 35 USC 112(b) are made. 

   

Claim Objections
Claims 2-5, 7-13, and 19 are objected to because of the following informalities:  

In view of applicant’s deletion of “at least” from claim 1, in claims 2-5 and 7-13, delete phrase “at least one” before the recitations “UV-crosslinkable poly(meth)acrylate”, “aliphatic polyester”, “ethylenically unsaturated copolymerizable photoinitiator” , “further monomer”, “alkyl (meth)acrylate” (see claim 13), and “further monomer” (claim 13). 

As to claim 19, delete the recitation “(adhesion)” at line 2.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 19 and 20 recite peel strength and shear strength, respectively.  These claims are broader in scope than the disclosure in the specification.  The specification discloses that the peel strength and shear strength at “elevated temperatures” (see page 12, lines 20-24 of the specification).  At present, the recited peel strength and shear strength encompass any temperature.  Accordingly, claims are broader in scope than the disclosure. 
In order to overcome the rejection, if “elevated temperature” is clearly defined in the specification, then, applicant can inset actual value of the temperature at which the peel strength and shear strength were measured in claim. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

At line 1, claims 19-20 recite “wherein the film”.  There is a lack of antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11, 12, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fink, Ralf et al. (EP1213306A2-machine translation) in view of Melnikova et al. (US 20160333233 A1) and as evidence by (a) Technical Information Sheet of Palamoll® 652 from BASF and (b) Kubler et al. (US 20100316861 A1).

As to claim 1, the monomer (v) is interpreted to be not required by the claim (see recitation “(v) optionally…”). 

As to claim 1, Fink discloses a UV curable hotmelt adhesive comprising (a) at least one UV-crosslinkable polyacrylate (poly(meth)acrylate) (0001 and 0005).  The polyacrylate of Fink is formed of at least 40% by weight of C1-C10 alkyl (meth)acrylates e.g. methyl (meth)acrylate (methyl acrylate), n-butyl(meth)acrylate, 2-ethylhexyl (meth)acrylate (0008-0009), monomers with carboxylic acid, sulfonic acid, or phosphoric acid groups (at least one ethylenically unsaturated monomer comprising at least one acid group) (0027), and ethylenically unsaturated copolymerizable photoinitiator (iv of claim 1) (0013-0015).  

As to claim 1 limitation of (i) at least 20 wt% of methyl acrylate and (ii) alkyl (meth)acrylate comprising 4 to 18 carbon atoms in the alkyl group, Fink as set forth previously discloses at least 40% by weight of C1-C10 alkyl (meth)acrylates e.g. methyl (meth)acrylate (methyl acrylate), n-butyl(meth)acrylate, 2-ethylhexyl (meth)acrylate (0008-0009).  As such, a person having ordinary skill in the art would recognize that the polyacrylate disclosed by Fink encompasses methyl acrylate monomer and a monomer such as alkyl (meth)acrylate comprising 4-18 carbon atoms (e.g. butyl acrylate and 2-ethylhexyl acrylate).  

As to claim 1, the difference between the claimed invention and the prior art of Fink is that Fink is silent as to explicitly disclosing the amount of methyl acrylate (at least 20 wt%) and (b) at least one aliphatic polyester as claimed. 

Melnikova discloses a pressure sensitive adhesive (PSA) with high adhesion and adjustable cohesive failure characteristic comprising  at least one poly(meth)acrylate (abstract).  Further, the poly(meth)acrylate of Melnikova comprises 10-35 wt% of methyl acrylate (0041), which overlaps with the claimed range of at least 20 wt% such that a prima facie case of obviousness exists.  MPEP 2144.05 (I). Moreover, Melnikova discloses that the PSA comprises a plasticizer and that the plasticizer lowers the strength of the PSA and therefore promotes cohesive splitting.  According to Melnikova, a predictable, calculable failure behavior on the part of adhesive bond is of interest, for example in construction applications (bonding of architectural facings) and in automotive engineering (bonding of bumpers) (0092).  Further, Melnikova discloses that preferred plasticizers are low viscosity polyesters (aliphatic polyester) having a dynamic viscosity of at 20°C of ≤  2,500 mPas e.g. Palamoll ®652 from BASF (read as Palamoll® 652) (0093). Melnikova further discloses that these plasticizers have further advantage that they are comparatively compatible with the poly(meth)acrylate (0093).  While Melnikova does not explicitly refer Palamoll®652 as aliphatic polyester polymer, however Table 1 of Kubler (see under Chemical Designation of Palamoll 652) and Technical Information Sheet of Palamoll® 652 from BASF is cited as evidence to show that Palamoll ®652 is an aliphatic polyester (see “derived from adipic acid and polyhydric alcohol”). 

As to claim 1, it would have been obvious to a person having ordinary skill in the art before effective filing date of the claimed invention to use the methyl acrylate of Fink in the amount disclosed by Melnikova, motivated by the desire to form the polyacrylate of Fink.  

As to claim 1, it would have been obvious a person having ordinary skill in the art before effective filing date of the claimed invention to use the plasticizer Palamoll ®652 of Melnikova in the hot melt adhesive of Fink, motivated by the desire to modify the hot melt adhesive of Fink to provide adjustable cohesive failure characteristic, to use such a hotmelt of Fink in construction applications and in automotive engineering, and such plasticizer is compatible with the poly(meth)acrylate. 

As to claim 2, Fink discloses that the UV crosslinkable polyacrylate has Tg of preferably -60°C to 10°C (0033).

As to claim 3, Fink discloses that the UV crosslinkable polyacrylate has K value of from 30 to 80 (0031). 

As to claim 4, Fink is silent as to disclosing the amount of the aliphatic polyester polymer.  Melnikova discloses 53.46 wt% of Ac1 (polyacrylate) and  3 wt% of aliphatic polyester Palamoll 652 (0136, No.1).  Based on this, wt% of the aliphatic polyester based on polyacrylate is (3/(53.46+3)) * 100 = 5.31 wt%, which is within the claimed range of 1% to 20 wt%.   It would have been obvious a person having ordinary skill in the art before effective filing date of the claimed invention to use the plasticizer Palamon ®652 of Melnikova in the amount disclosed by Melnikova in the hot melt adhesive of Fink, motivated by the desire to modify the hot melt adhesive of Fink to provide adjustable cohesive failure characteristic, to use such a hotmelt of Fink in construction applications and in automotive engineering, and such plasticizer is compatible with the poly(meth)acrylate. 

As to claims 5 and 6, Palamoll 652 disclosed by Melnikova is derived from adipic acid and polyhydric alcohol. See Technical Information Sheet.  A person having ordinary skill in the art would recognize that adipic acid is aliphatic dicarboxylic acid  comprising 6 carbon atoms.  Further, as to claim 5, Table 1 of Kubler is cited as evidence to show that the polyhydric alcohol of Palamoll 652 is 2,2-dimethyl-1,3 propandiol and 1, 2 propandiol, isononylester, which would be recognize by one of ordinary skill in the art as alkanediol comprising 3 carbon atoms. As to claim 6, while Palamoll 652 do not comprise alkanediol having 4 to 8 carbon atoms, however, it is submitted that the recitation “at least one aliphatic polyester polymer is formed from adipic acid and at least one alkanediol…” is product by process limitation.  MPEP 2113.  No unobvious difference is seen between the aliphatic polyester polymer as claimed and Palamoll 652 of Melnikova.  

As to claim 7, the poly(meth)acrylate of Melnikova comprises 10-35 wt% of methyl acrylate (0041), which overlaps with the claimed range of 25% to 60% by weight such that a prima facie case of obviousness exists.  MPEP 2144.05 (I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use methyl acrylate of Fink in the amount disclosed by Melnikova, motivated by the desire to form the polyacrylate of Fink. 

As to claim 8, Melnikova discloses polyacrylate comprising 50-87 wt% of 2-ethylhexyl acrylate (C8 alkyl (meth)acrylate) (0041). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use 2-ethylhexyl acrylate of Fink in the amount disclosed by Melnikova, motivated by the desire to form the polyacrylate of Fink. 

As to claim 9, Melnikova discloses polyacrylate comprising 3-15 wt% of acrylic acid (ethylenically unsaturated monomer comprising the at least one acid group) (0041). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic acid of Fink in the amount disclosed by Melnikova, motivated by the desire to form the polyacrylate of Fink. 
As to claim 11, this claim includes 0% by weight of monomer (v) and as such this monomer is considered to be optional and not required. 
As to claim 12, this claim depends from claim 1 and further defines monomer that is optional (see claim 1 (v)). As such, claim 12 is rejected by being dependent from the base claim.  

As to claim 14, Fink is silent as to disclosing at least one tackifier. 

Melnikova discloses that the adhesive comprises a tackifier resin (0099).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the tackifier in the adhesive of Fink, motivated by the desire to form an adhesive having suitable tack. 

As to claims 19-20, Fink as modified by Melnikova do not explicitly disclose properties of peel strength and shear strength as claimed.  However, as set forth previously, Fink as modified by Melnikova renders obvious claimed invention.  Accordingly, absent any factual evidence on the record, it would be reasonable to presume that the aforementioned properties would intrinsically be present in the adhesive of Fink as modified by Melnikova. MPEP 2112.01 (I). 

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fink, Ralf et al. (EP1213306A2-machine translation provided) in view of Melnikova et al. (US 20160333233 A1) and as evidence by (a) Technical Information Sheet of Palamoll® 652 from BASF and (b) Kubler et al. (US 20100316861 A1), as applied to claim 1 above, and further in view of Schumacher Karl-Heinz et al. (WO2006058694 A1- machine translation).

As to claim 13, the further monomer (v) is considered to be optional and not required (see “0% to 25% of the at least one further monomer…”). 

As to claim 13 limitation of 25 wt% to 60 wt% of methyl methacrylates, as set forth previously, the poly(meth)acrylate of Melnikova comprises 10-35 wt% of methyl acrylate (0041), which overlaps with the claimed range of 25% to 60% by weight such that a prima facie case of obviousness exists.  MPEP 2144.05 (I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use methyl acrylate of Fink in the amount disclosed by Melnikova, motivated by the desire to form the polyacrylate of Fink. 

As to claim 13 limitation of 35 wt% to 60 wt% alkyl (meth)acrylate, Melnikova discloses polyacrylate comprising 50-87 wt% of 2-ethylhexyl acrylate (C8 alkyl (meth)acrylate) (0041), which overlaps with the claimed range of 35 to 60 wt% such that a prima facie case of obviousness exists. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use 2-ethylhexyl acrylate of Fink in the amount disclosed by Melnikova, motivated by the desire to form the polyacrylate of Fink. 

As to claim 13 limitation of 1 wt% to 10 wt% of acrylic acid, methacrylic acid, or mixture thereof, Melnikova discloses polyacrylate comprising 3-15 wt% of acrylic acid (ethylenically unsaturated monomer comprising the at least one acid group) (0041). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic acid of Fink in the amount disclosed by Melnikova, motivated by the desire to form the polyacrylate of Fink.

As to claims 10 and 13, Fink is silent as to disclosing the amount of copolymerizable photoinitiator monomer.

Schumacher discloses radiation curable hot melt adhesives (0001) comprising (a) at least 60 wt% of C1 to C18 alkyl (meth)acrylates, (b) 3-8 wt% of at least one ethylenically unsaturated acid, and (c) 0.10 to 0.23 wt% of an ethylenically unsaturated copolymerizable photoinitiator (abstract and 0023).  The amount of copolymerizable photoinitiator monomer as claimed (0.1 wt% to 30 wt% and 0.2 wt% to 5 wt%) overlaps with the amount disclosed by Schumacher (0.10 to 0.23 wt%) such that a prima facie case obviousness exists.  MPEP 2144.05 (I). 


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the copolymerizable photoinitiator monomer of Fink in the amount disclosed by Schumacher, motivated by the desire to form the polyacrylate of Fink.
Response to Arguments

Applicant's arguments filed on July 14, 2022  have been fully considered but they are not persuasive.

With respect to the rejection of claims 1-9, 11, 12, and 14 under 35 USC 103 as being unpatentable over Fink, Ralf et al. (EP1213306A2) in view of Melnikova et al. (US 20160333233 A1) and as evidence by (a) Technical Information Sheet of Palamoll® 652 from BASF and (b) Kubler et al. (US 20100316861 A1), applicant argues that the Examiner has failed to provide a rationale for the skilled artisan “to use the methyl acrylate of Fink in the amount disclose by Melnikova, motivated by the desire to form the polyacrylate of Fink.”  Rather, it appears that the Examiner relies on impermissible hindsight in making the rejection.  Applicant argues that Melnikova discloses that the monomers acrylic acid, methyl acrylate, and 2-ethylhexyl acrylate sump up to 100 wt% (0041 of Melnikova) so that there is no room for a copolymerizable photoinitiator monomer.  Page 7 of the amendment. 

The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It is submitted that Fink discloses that the polyacrylate is formed of at least 40% by weight of C1-C20 alkyl (meth)acrylate (0008).  A person having ordinary skill in the art would recognize that C1-C20 “alkyl (meth)acrylate” disclosed by Fink encompasses methyl acrylate (i.e. C1 alkyl(meth) acrylate), wherein “(meth)acrylate” denotes both acrylate and methacrylate).  While, Fink does not explicitly recite “at least 20% by weight of methyl acrylate” as claimed, a person having ordinary skill in the art would naturally look to other prior art for workable range of methyl acrylate monomer to form the polyacrylate of Fink.  Melnikova discloses polyacrylate including 10-35 wt% of methyl acrylate (0041), which overlaps with the claimed range of at least 20 wt% such that a prima facie case of obviousness exists.  MPEP 2144.05 (I).  As such, it would have been obvious to a person having ordinary skill in the art before effective filing date of the claimed invention to use the methyl acrylate of Fink in the amount disclosed by Melnikova, motivated by the desire to form the polyacrylate of Fink.  As to applicant’s argument that in Melnikova, there is no room for a copolymerizable photoinitiator monomer, it is respectfully submitted that, a range can be disclosed in multiple prior art references instead of in a single prior art reference. MPEP 2144.05 (I).   Moreover, the Examiner is not relying upon Melnikova to render obvious claim limitation of ethylenically unsaturated copolymerizable photoinitiator.  Since nothing was relied upon that could only be gleaned from applicant’s disclosure, applicant’s argument that the Examiner relies on impermissible hindsight is not found persuasive. 

Applicant argues that Melnikova discloses that plasticizers lowers the strength of the PSA resulting in lower cohesion, and leading to cohesive split when used in combination with microballons (0092).  According to applicant, instantly claimed UV curable hot melt adhesive are resistant to plasticizer migration, and are showing the lowest possible reduction in adhesive strength over time when employed on substrates made of plasticized PVC, because of the specific combination of poly(meth)acrylate with comparatively high amount of methyl acrylate (> 20 wt%) in combination with an aliphatic polyester polymer with a dynamic viscosity of 200-20,000 mPas at 20°C.  Applicant points to Examples in the specification.  Specifically, applicant points to inventive example B1 (with polyester) and comparative example V7 (without polyester) and argues that the data demonstrates increases shear (high cohesion) after 3 days at 70°C when used on a plasticized PVC film. Applicant concludes that this superior effect could not have been expected from Melnikova, because Melnikova discloses the opposite: lower cohesion by use of polyester plasticizer.  Page 8 of the amendment. 

The Examiner respectfully disagrees.  It is submitted that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  MPEP 716.02(d).  Applicant’s showing is not commensurate in scope with the claimed invention.  Inventive example B1 is formed using specific composition of polyacrylate polymer (polymer 1) and specific amount/type of polyester plasticizer, whereas the claimed invention (claim 1) is broader in scope. See Table 1, 0093, and 0099 of US Patent Application Publication No. 20200239747 A1 of the present application (“the published application”).  Accordingly, applicant’s argument is not found persuasive. 

Applicant argues that comparison between inventive example B1 (with polyester) and comparative example V8 (with a polyester plasticizer outside the claimed viscosity range) shows increased shear (high cohesion) after 3 days at 70°C when used on plasticized PVC film.  This superior effect could not have been expected from Melnikova because Melnikova does not teach any differentiation of polyester plasticizer based on their dynamic viscosity.  Page 8 of the amendment. 

The Examiner respectfully disagrees. Applicant’s showing is not commensurate in scope with the basis of the rejection. It is submitted that Melnikova discloses dynamic viscosity of polyester plasticizer of ≤ 2,500 mPaS at 20°C (0093).  This dynamic viscosity is within the claimed range of 500-20,000 mPas (claim 1). Accordingly, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  MPEP 2145 (II).  Additionally, with respect to inventive example B1, as set forth previously, applicant’s showing is not commensurate in scope with the claimed invention. Accordingly, applicant’s argument is not found persuasive. 

Applicant argues that comparison of comparative example V1 (UV-crosslinkable poly(meth)acrylate without methyl acrylate and no polyester) and comparative example V2 (UV crosslinkable poly(meth)acrylate without methyl acrylate combined with polyester) demonstrates that the desired plasticizer resistance is not achieved without copolymerization with methyl acrylate.  According to applicant, “The superior effect of the adhesive as claimed could not have been expected from Melnikova because Melnikova does not teach the criticality of methyl methacrylate for plasticizer resistance.” Page 9 of the amendment. 

The Examiner respectfully disagrees. First , with respect to applicant’s argument that the superior effect of the adhesive as claimed could not have been expected from Melnikova because Melnikova does not teach the criticality of methyl methacrylate for plasticizer resistance, it is submitted that this argument is not commensurate in scope with the claimed invention.  The claimed invention requires “methyl acrylate”, instead of methyl methacrylate (see claim 1(i)).  Second, assuming applicant made a typographical error and intended to state “methyl acrylate”, applicant’s arguments are still not persuasive because applicant showing is not commensurate in scope with the basis of the rejection and the claimed invention. Applicant has compared two comparative examples instead of inventive example with the closest prior art. MPEP 716.02(e).  Accordingly, applicant’s argument is not found persuasive. 



Applicant argues that comparison of comparative example V3 (UV crosslinkable poly(meth)acrylate with methyl acrylate amount outside the claimed range and no polyester) and comparative example V2 (UV crosslinkable poly(meth)acrylate with methyl acrylate amount outside the claimed range combined with polyester) demonstrates that  the desired plasticizer is not achieved by copolymerization with methyl acrylate in insufficient amounts.  According to applicant, “The superior effect of the adhesive as claimed could not have been expected from Melnikova because Melnikova does not teach criticality of the amount of methyl methacrylate for plasticizer resistance.” Page 9 of the amendment. 

The Examiner respectfully disagrees.  First , with respect to applicant’s argument that the superior effect of the adhesive as claimed could not have been expected from Melnikova because Melnikova does not teach the criticality of methyl methacrylate for plasticizer resistance, it is submitted that this argument is not commensurate in scope with the claimed invention.  The claimed invention requires “methyl acrylate”, instead of methyl methacrylate (see claim 1(i)).  Second, assuming applicant made a typographical error and intended to state “methyl acrylate”, applicant’s arguments are still not persuasive because applicant showing is not commensurate in scope with the basis of the rejection and the claimed invention. Applicant has compared two comparative examples instead of inventive example with the closest prior art. MPEP 716.02(e).  Accordingly, applicant’s argument is not found persuasive. 

Furthermore, it is submitted that applicant’s arguments regarding unexpectedly superior results achieved by the claimed invention should be presented in the form of a proper affidavit or declaration.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001”.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boettcher, Andreas (CA 2005283A1) discloses radiation sensitive ethylenically unsaturated compounds and a process for their preparation (abstract). Mundt (WO 2015131938 A1) discloses adhesive-coated polymer substrate (abstract). 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/Primary Examiner, Art Unit 1788
October 31, 2022